Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the respondent State Comptroller which denied petitioner’s application for retirement service credits. Petitioner accumulated various amounts of credit for retirement purposes based on prior governmental employment, but he was advised that service credit *770would not be allowed for the periods of time he was engaged as a member of the State Gambling Commission and as a law assistant to a referee of the Court of Claims. Respondent adhered to this position following a hearing and the instant proceeding ensued. In our view, the Comptroller’s determination is predicated on substantial evidence. Petitioner received no compensation for his efforts as a member of the gambling commission, which were undertaken in connection with other responsibilities (see L 1971, ch 1014), and his per diem remuneration from an operational fund for the services of referees did not necessarily imply the existence of an employment relationship with the Court of Claims. Since it was rational for the Comptroller to conclude that neither activity represented paid service as an officer or employee of the government (Retirement and Social Security Law, §2, subd 11, par a; §41, subd b, par 1), the present determination should be confirmed. Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Herlihy, JJ., concur.